     Case 2:19-cv-01736-KJD-NJK Document 35 Filed 01/25/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    MARCELINA LAMOUREUX,                                 Case No. 2:19-cv-01736-KJD-NJK
 8                                            Plaintiff,                      ORDER
 9           v.
10    JP MORGAN CHASE BANK, N.A., et al.,
11                                          Defendants.
12          Presently before the Court is the parties’ Joint Notice of Settlement (#32). The parties’
13   move the Court to deem the Motion for Summary Judgment (#27) which is still briefing as moot
14   and to set a status check.
15          Accordingly, IT IS HEREBY ORDERED that Motion to Deem Defendant’s Motion for
16   Summary Judgment as Moot (#33) is GRANTED;
17          IT IS FURTHER ORDERED that the Motion for Summary Judgment (#27) is DENIED
18   as moot;
19          IT IS FURTHER ORDERED that the Motion for Status Check (#34) is GRANTED;
20          IT IS FURTHER ORDERED that the parties file a Joint Status Report or Stipulation to
21   Dismiss this action no later than March 25, 2021.
22   IT IS SO ORDERED.
23   Dated this 25th day of January 2021.
24
25
26                                 _____________________________
                                   Kent J. Dawson
27                                 United States District Judge
28
